           Case 4:20-cv-00952-KGB Document 3 Filed 11/13/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

PATRICK L. SHERMAN                                                                         PLAINTIFF
ADC #096304

v.                                 Case No. 4:20-cv-00952-KGB

MIKE CASH, Sheriff, Hot Spring                                                        DEFENDANTS
County, et al.

                                                ORDER

        Plaintiff Patrick L. Sherman has filed a pro se 42 U.S.C. § 1983 complaint (Dkt. No. 2) in

this district. Mr. Sherman sued multiple individuals, all located in Hot Spring County, Arkansas

(Id.). From the facts alleged and the defendants named in the complaint, it appears that venue

properly lies in the Western District of Arkansas. See 28 U.S.C. § 1391(b). Accordingly, the

Court finds that the interests of justice would best be served by transferring this case to the United

States District Court for the Western District of Arkansas. See 28 U.S.C. § 1406(a) (“The district

court of a district in which is filed a case laying venue in the wrong division or district shall dismiss,

or if it be in the interest of justice, transfer such case to any district or division in which it could

have been brought.”).

        The clerk of the court is directed to transfer immediately Mr. Sherman’s entire case file to

the United States District Court for the Western District of Arkansas.

        It is so ordered this 13th day of November, 2020.




                                                               ___________________________
                                                               Kristine G. Baker
                                                               United States District Judge
